DALLAS, Circuit Judge.
Prior to the application for the patent in suit, “sealing gaskets” composed of a disk of parchment and a disk of felt, arranged the one upon the other but not secured together, were in use for effecting, and did effect, an air-tight sealing of jars or other vessels to which, for that purpose, they were applied. There was also in use a patented “packing for packages, cans, and vessels of all kinds, in which fluids are to be transported or kept,” “composed of a body of tough, flexible material, a sheet of tin or other foil applied thereto, and a flexible waterproof protection or covering;” and the three layers thus described were “glued, cemented, or pasted together.” The patent in suit is to Daniel W. Johnson, for “sealing disks for jars,” etc., and is No. 408,177, dated July 80, 1889. The claims are:
“(1) A sealing gasket for jars or otlier vessels, having a base of waterproof material backed with and secured to a felted material, substantially as described. (2) A sealing gasket consisting of a body of felted material having waterproof material secured to its opposite faces, substantially as described.”
The novelty of the subject-matter of these claims is at least questionable; but, assuming it to have been new to “secure” the components of the gaskets previously in use, invention was not involved in pasting together the opposite faces of the old disks, and this is all that was done or proposed by the patentee, or is alleged to be done by the defendant. A decree dismissing the bill, with costs, will be entered.